﻿
It gives me great pleasure to convey to the President the congratulations of the Tunisian delegation on his election to the presidency of the General Assembly. We are confident that, given his well-known experience and skill, he will conduct the proceedings at this important session with the utmost efficiency. I can assure him of Tunisia's co-operation with his country, the German Democratic Republic. Our two countries have always maintained excellent relations of friendship and co-operation.
I am also happy to pay a tribute to your predecessor, Mr. Humayun Rasheed Choudhury, the Minister for Foreign Affairs of Bangladesh, who presided tactfully and effectively over the work of the forty-first session. Our deep appreciation and sincere gratitude go to the Secretary-General, Mr. Javier Peres de Cuellar, for his dedication and for his eminently active role in the service of the Organization and in pursuance of the noble objectives of its Charter.
In mounting this rostrum, from which the world's conscience is periodically expressed, sometimes in anguish and sometimes inspired by hope, I venture to request attention so that I may enumerate a distressing series of problems that have often been raised in this prestigious forum. I have, frankly, felt tempted to limit this statement to making a strong appeal for a radical change in all of us. Namely that in our deliberations we set aside individual problems and current differences and - in our thinking, in our statements and in the formulation of our resolutions - acknowledge the absolute primacy of a common creed based on the Declaration of Human Rights and the Charter of the United Nations. For it is time - I might say it is high time - to enforce compliance with those two instruments, which are not impractical products of man's idle invention but.
Indeed, irrefutable commandments and fundamental precepts that govern the conduct of each and every one of us.
It is indeed high time for States in their relations to eschew their obsession with issues deriving from dogmatic allegiance and with conventional rifts that result from a kind of short-sightedness in the evaluation of International relations.
It is time for us to join together in exorcising the demons of aggressiveness, hegemonism and tyrannical power so that mankind can finally live in peace and the peoples of the world can prosper through exchanges founded on fraternal relations.
I would have liked to conclude by saying that, but this session has begun at a particularly critical time. The world is going through a period of turmoil, and the direst threats are gathering momentum in more than one region of our planet.
In addition to the long-standing conflicts that have preoccupied the Organization almost since its Inception, such as the problems of the Middle East and southern Africa; in addition to the serious problems afflicting Asia, where both Afghanistan and Kampuchea are still occupied by foreign armies, and in addition to the convulsions in Central America, we now have a protracted war in a particularly sensitive region, which compounds the frustrations of the peoples of the Middle East, who have contributed so much to the development of civilization. I refer to the war between Iran and Iraq. That war is sapping the strength and potential of two fraternal peoples and may even jeopardize the future of those two great countries.
All our efforts should be directed towards bringing that tragedy to an end·
It is urgently necessary to establish a just peace, with no victor and no vanquished in order to terminate that particularly lethal and unjust conflict, a conflict that is all the more unjust as it involves two nations whose confrontation violates the very concepts of their traditional faith the Islamic religion, which preaches peace, brotherhood and tolerance for all mankind. The resolution adopted by the Security Council concerning the war between Iran and Iraq seems to us to offer hope by the very fact that it appropriately strengthens the role assigned to the United Nations in Chapter vu of the Charter. By assuming the task Incumbent upon it, our Organization can and must enforce solutions wherever peace Is threatened.
The authority of the United Nations must be the guarantee of law and peace. That is my country's position, Tunisia, inspired by Bourguiba, a champion of peace and the brotherhood of peoples, has solemnly vested supreme authority in international legality and the world conscience· 
That authority is in perfect concord with the authority deriving from the spiritual values bequeathed by the Islamic message, to which ray country, while welcoming dialogue and keeping pace with progress, remains absolutely faithful.
I must express my sorrow at seeing the Islamic message perverted and bereft of its real meaning because of some individuals and some terrorist organizations deceitfully arrogating to themselves a mission of redemption while actually furthering their own political ends or unleashing a fanaticism foreign to the real meaning of that message of Islam.
Unfortunately this has been turned to their own account by the disparagers of Islam. Thus, a whole campaign of propaganda has been mounted against the sacred tenets and culture of Islam, propaganda that is sometimes based on ill will but most often on ignorance. In this all-embracing world of ours, how can we refuse to recognize the plurality of cultures, their originality, their message, their own dynamism and their evolutionary processes? In fact, the self-styled dominant cultures and civilizations simply reject what, through ignorance, they fail to understand. Let us therefore face up to the vital necessity, in an international community that has become one and indivisible, of dialogue between cultures and civilizations.
There is certainly one country which in its life, history and institutions has given us an example of such a dialogue, a country which is today enduring a tragedy that envelops its territory, its identity and its very existence, a country which certainly does not deserve such a fate - namely, Lebanon. No one with any sense of justice or respect for human values can ignore a cry that arises from the depths of his conscience, a cry that betokens his sorrow, indignation and, above all, his solidarity. 
Without claiming to solve the world's problems it must be said that, by its history and geography, its culture and economy, and inspired by its universalist vocation, Tunisia is deeply sensitive to all the upheavals convulsing our modern world. Being both African and Arab, both Islamic and Mediterranean, Tunisia is situated at the crossroads of all the currents and turmoil that afflict the international community.
That is why President Bourguiba, the founder of modern Tunisia, as a profound peace-loving man, has always given priority and deep thought to all the problems that have persistently beset the region.
As regards one of the problems that is most difficult and important because of its historical and strategic implications, namely, the Middle East problem, ever since 1965 President Bourguiba has advocated recognition, as is now desired by all, of both the Palestinians and the Israelis, rejecting the racial confrontation aspect of this tragedy of historical, strategic and cultural-social dimensions.
It is now essential for all of us to acknowledge the cogency of this approach, and the Arab countries, for their part, endorsed if not the letter at least the spirit of this approach in the Fez plan, which they adopted virtually unanimously in 1982 and which constitutes a realistic basis for solving the Middle East problem and especially that which lies at its very heart, the Palestinian problem·
We are all aware, however, that for so long as Israel refuses to recognize the Palestinian personality and its right to self-determination and independence all efforts to reach a peaceful solution are doomed to failure. It takes two to negotiate and reach agreement. Fortunately, voices are now being raised in that country in favour of recognizing the Palestinian fact# which is an irrefutable reality. There is no doubt that if Israel's allies were themselves to accept this fact the international conference which we so earnestly advocate not only could be convened but would lead to the desired results. We hope that the efforts made in this direction by the Secretary-General will be successfully pursued so that the triple message of the one and only God, invoking peace and brotherhood, may once again resound from Jerusalem. Then, and only then, will genuine co-operation among all the countries of that region so crucial for the world, namely, the Mediterranean, be established.
It is always with a sort of nostalgia for the past that people speak of the Mediterranean region, overlooking the fact that even today it is the principle area in which almost all dilemmas are concentrated - and sometimes confront each other. Alas, it is precisely there that the problems and contradictions of East-West and North-South relations intersect. The establishment of peace in this region of exceptional geostrategic importance would constitute an incomparable foundation for building a more brotherly, more interdependent world.
The active participation of the great Powers in a conference on the Middle East could only help to further the necessary solutions and compromises. Moreover, they would be giving not only their own direct endorsement but also that of the Security Council and the United Nations as a whole.
It is the Security Council that must at all times be the overseer of efforts to solve all the serious conflicts that threaten international peace and security.
We shall not resort to an apocalyptic view of the future of our planet, where problems are indeed world-wide in scope. Rather, we shall strive confidently to emphasize the many signs and glimmers of hope that appear here and there. 
Today we are relieved - and this feeling has been confirmed by the statements we have heard - to catch a glimpse of the possibility of a return to more harmonious relations between East and West# which holds out the promise of a slowing down of the armaments race, in other words the beginning of real nuclear disarmament and above all the hope of seeing West and East helping to solve the vital problem of peace in all regions of the world.
Indeed such concord would among other benefits open the way for the normal operation of the Security Council the only organ capable of eliminating the many disputes that are decimating the peoples of the third world in the Middle East Africa, Asia and Latin America.
Thus in the efforts to ensure fulfilment of the legitimate aspirations of southern Africa the Security Council has already made a major indeed decisive, contribution by adopting resolution 435 (1978), on Namibia. This is the only way to bring about the solution of that problem for which the United Nations will continue to bear particular responsibility until the total independence of that country. 
Whether Namibia or apartheid is at issue, it is also high time for the will of the Security Council - as I have already said - to become, for everyone, an incontestable rule of conduct for our countries in their international relations in a world that is at last banishing recourse to force and aggression. The sufferings inflicted by the apartheid regime on the black people of South Africa will not crush its heroic struggle for liberation. Given South Africa's refusal to compromise either on Namibia or on apartheid, the Security Council must impose the requisite mandatory global sanctions in order to stop the massacre of populations whose only crime is that they aspire to liberty. It is in the light of this problem and of all the other problems confronting mankind that we judge the scope and nobility of the role of the United Nations.
We are therefore fully confident that the Security Council will fulfil its responsibilities under the Charter.
Convinced as we are that grave dangers and perils threaten our world, we would like to believe that we are witnessing the dawn of a general awareness of the major problems of our time, be they political, economic or humanitarian.
Accordingly, only the resumption of a serious, in-depth North-South dialogue inspired by our faith in the natural interdependence of peoples - in a community in which differences in the choice of ways of life cannot override strictly human aspirations and problems - can rescue us from the economic, financial and social anarchy characteristic of our present era, an era that is marked everywhere by the resurgence of poverty and violence, by persistent and spreading unemployment and by the irresponsible destruction of our environment.
There is a major problem that persists in the minds of the international community. Because of its universal and lethal character, it must continue to engage the serious attention of our forums: I refer to the problem of international terrorism and the taking of innocent people as hostages. These attacks on people's safety and dignity constitute a challenge that outrages the human conscience. This form of violence, particularly odious because it is carried out in a blind and craven manner, is perpetrated indiscriminately against innocent victims who, by chance or coincidence, happen to be in the path of the killers or their bombs.
Tunisia proclaims once again its condemnation of terrorism in all its forms and reaffirms its intention and determination to work for the enforcement of measures proposed by the General Assembly and of all other ways and means of putting a stop to this terrible scourge.
The deterioration in the sense of humanity in countries where the need has not arisen, the frustrations generated by the situation in the Middle East, the persistence of white segregationist domination over the peoples of South Africa and Namibia, and the armed conflicts in Asia and Latin America all contribute to a distressing picture of world-wide anarchy and disorder, which is only intensified by the armaments race, the economic crisis, monetary instability and the rapid decay of the environment.
Political crisis, economic crisis, social crisis - actually we are witnessing a crisis of civilization in a world that prodigious scientific and technical advances have enfolded into a single network of interacting and interdependent influences.
It is incumbent on the international community, which now constitutes an indivisible whole, to face up to the mounting perils created by many tensions, which are, for the most part, attributable to causalities and disparities often inherited from the colonial past. It is for us to eliminate the terrible anachronisms which, at the end of the present millennium, are represented by famine, poverty and sickness, mass unemployment and destruction of ecosystems which ravage the countries of the South by instituting in their stead a new world economic order capable of ensuring the viability, peace and security of our planet and by creating decent living conditions for the populations of the developing countries.
Tunisia, like so many developing countries and so many sister countries of Africa, has agreed to make considerable sacrifices, inter alia, in the context of a thorough structural and global economic reform, being aware of the responsibilities incumbent upon it as a full member of the world economic system.
In spite of these efforts and owing to the lack of substantial support on the part of their partners, the economic and financial situation of the vast majority of developing countries has now passed the critical point and continues to deteriorate, in particular in the most vulnerable countries.
The extremely serious problem of the developing countries, external debt and the mounting flow of capital from our countries to the developed countries clearly illustrate the unacceptable and suicidal perversion of the world economy. Current debt management would actually only contribute to a dangerous increase in economic, political and social pressures on the world system as a whole. Nevertheless we continue to nourish the hope that the North-South dialogue, which was finally resumed at the last session of the United Nations Conference on Trade and Development (UNCTAD), will be strengthened by addressing all questions relating to development and growth and will co-ordinate the action of the Organization itself with the action of all bodies making up the United Nations system, for development must not remain a challenge or a mere, albeit fervent, aspiration. It must become a wish and a reality. 
The economic, monetary, trade and financial problems facing mankind as a whole have never been so great and never before have so many people, with the world population explosion, aspired to a better life.
Never have the differences between the communities of our world and within these communities been so shocking and inadmissible as they are today.
Perhaps there is no instant cure or magic solution for the present tragedy of the current rapidly worsening Imbalance between the overfed minority of humanity, living in superabundance and waste, on the one hand, and the majority, living in malnutrition and deprivation, on the other hand. Moreover, one cannot remain indifferent to the resources and sums of money expended on armaments when famine is ravaging millions of people and threatening millions more.
These are the main concerns that Tunisia wishes to share with the international community. There are others, more directly and more specifically relevant to our country, such as the Western Sahara conflict, which constitutes a major obstacle to the progress of the people of our region towards realizing their aspirations to form a Maghreb community.
Such a formation is certainly in the nature of things, but it has become more necessary than ever because of the close proximity of one of the world's greatest economic groupings, are which embraces all the traditional economic partners of the countries of our region within the European economic communities.
This indicates how extremely urgent our crucial and vital need has become to co-operate with this strong European entity because of the added power that we would acquire from the formation of a Maghreb economic community based on the planning of our industrial projects and on the smooth operation of our economic structure. 
It explains the importance we attach to seeing the obstacle of the Western Sahara problem removed once and for all, so that our community can develop and assume the leading role that is expected of it, especially by Africa and the Arab world. We are particularly indebted to the Secretary-General, Mr. Javier Perez de Cuelar, for his persevering and imaginative efforts to find a solution to this thorny question. We consider that these worthy efforts are justified by the importance of what is at stake. By resolving the crisis and clearing the way for setting up a coherent and homogeneous Maghreb community, the Secretary-General will have helped to introduce an element of equilibrium, of political, economic and strategic stability, of co-operation and of prosperity into three regions of the world at present in deep distress: Africa, the Arab world and the Mediterranean.
It is, nevertheless, a fact that the whole world - not to say the universe - is confused and threatened by a destructive lack of order.
Never before has man been, thanks to scientific progress and the development of prodigious technologies, so powerful in the material sense. Never before, however, has he been so vulnerable and helpless, like the sorcerer's apprentice, overwhelmed by the forces, energies, weapons and achievements of his own creation, whose technologies he masters so well but which he uses so badly. For we know that science without conscience is soul-destroying.
It is, however, striking that the future is every day becoming a more shared future, in a world where pollution for some people generates sickness for others, where war directly involving some people may lead to death and desolation for everyone else, but where the advancement, enrichment and abundance of some people have not, unfortunately, led to prosperity for all. 
Thus, if we want peace, security and development to be more than a mere slogan, we must all accept the comprehensiveness and interdependence of our responsibilities, so that we can join together in building a future that is no longer conceived and achieved in fear and anxiety, but is based on a fervent and irrepressible zest for life and hope.
With respect for human rights, and unfailingly inspired by the Charter, we shall turn that hope into reality and life will thus fully enjoy the values given it by the Creator.
